                         Case 8-20-71970-ast               Doc 1        Filed 04/30/20           Entered 04/30/20 19:47:46




Fill in this information to identify your case

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                     Chapter      11
                                                                                                                        r~| Check if this an
                                                                                                                            amended filing




Official Form 201
                                                                                                                                                      02/20

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document. Instructions for Bankruptcy Forms for Non-IndMduals, is available.


1.    Debtor's name               Ruble's Costume Companv, Inc.


2.    All other names debtor
      used in the last 8 years
      Include any assumed
      names, trade names and
      doing business as names

3.    Debtor's federal
      Employer Identification     112289830
      Number (EIN)


4.    Debtor's address            Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  1770 Walt Whitman Road
                                  Melville, NY 11747
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Suffolk                                                        Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


 5.   Debtor's website (URL)      vvww.rubles.com


 6.   Type of debtor              52 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  □ Partnership (excluding LLP)
                                  n Other. Soecifv:




                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
 Official Form 201
                           Case 8-20-71970-ast                       Doc 1      Filed 04/30/20            Entered 04/30/20 19:47:46



                                                                                                        Case number {if known)
Debtor       Ruble’s Costume Company, Inc.
             Name


7.      Describe debtor's business         A. Check one:
                                           n Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           I I Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                           n Railroad (as defined in 11 U.S.C. § 101(44))
                                           □ Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                           I I Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           n Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           171   None of the above

                                           B. Check all that apply
                                           I I Tax-exempt entity (as described in 26 U.S.C. §501)
                                           □ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           |~1 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                              See httoi/fvww.uscourts.aov^four-diaii-national-asBOciation-naics-codes.
                                                  3159

8.      Under which chapter of the         Check one:
        Bankruptcy Code is the             □ Chapter?
        debtor filing?
                                           n Chapters
                                           |j3 Chapter 11. Check all that apply.
                                                                 □ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

                                                                 □    The debtor is a small business debtor as defined in 11 U.S.C. § 101 (51D). If the debtor is a small
                                                                      business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                      statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                      procedure in 11 U.S.C. § 1116(1)(B).

                                                                 □    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                      proceed under Subchapter V of Chapter 11.

                                                                 □    A plan is being filed with this petition.
                                                                 □    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                      accordance with 11 U.S.C. § 1126(b).

                                                                 □    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                      Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                      attachment to Voluntary Petition far Non-lnOividuals Filing for Bankruptcy under Chapter 11
                                                                      (Official Form 201 A) with this form.
                                                                 Q    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           □     Chapter 12

9.       Were prior bankruptcy             [0 No.
         cases filed by or against
         the debtor within the last 8      □ Yes.
         years?
         If more than 2 cases, attach a                                                                                          Case number
                                                      District                               When
         separate list.
                                                      District                               When                                Case number


 10. Are any bankruptcy cases              0 No
     pending or being filed by a           _
     business partner or an                L-l '
     affiliate of the debtor?
         List all cases. If more than 1,                                                                                         Relationship
         attach a separate list                       Debtor
                                                      District                                When                               Case number, if known




                                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     Official Form 201
                     Case 8-20-71970-ast                      Doc 1      Filed 04/30/20                Entered 04/30/20 19:47:46



                                                                                                  Case number {if known)
Debtor   Ruble's Costume Company, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?              liS     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                □       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or    ^ No
    have possession
    nave  possession or
                      of any
                         any j—.           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal ii
    property that needs
    immediate attention?                    Why does the property need immediate attention? {Check all that apply.)
                                            □ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?    ___________________________________ ________________________
                                            Q It needs to be physically secured or protected from the weather.
                                            n It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            □ Other      _______________________________________________________________________
                                            Where is the property?_________________________________________________________________
                                                                   Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                            □ No
                                            [~~] Yes    Insurance agency
                                                        Contact name
                                                        Phone


          Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds                      153 Funds will be available for distribution to unsecured creditors.
                                          □ After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of               1-49                                             1,000-5,000                              25,001-50,000
    creditors                         50-99                                            5001-10,000                            □ 50,001-100,000
                                      100-199                                          10,001-25,000                            More thani 00,000
                                      200-999

15. Estimated Assets                  $0 - $50,000                                □    $1,000,001 -$10 million                    $500,000,001 - $1 billion
                                      $50,001 -$100,000                           □    $10,000,001 - $50 million                  $1,000,000,001 -$10 billion
                                      $100,001 -$500,000                          □    $50,000,001 -$100 million                  $10,000,000,001 -$50 billion
                                      $500,001 -$1 million                        53   $100,000,001 -$500 million                 More than $50 billion


16. Estimated liabilities             $0 - $50,000                                □    $1,000,001 -$10 million                3   $500,000,001 - $1 billion
                                      $50,001 -$100,000                           □    $10,000,001 - $50 million              3   $1,000,000,001 -$10 billion
                                      $100,001 -$500,000                          71   $50,000,001 - $100 million             3   $10,000,000,001 -$50 billion
                                      $500,001 - $1 million                       J    $100,000,001 -$500 million             3   More than $50 billion




                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
 Official Form 201
                      Case 8-20-71970-ast                  Doc 1         Filed 04/30/20              Entered 04/30/20 19:47:46



          Ruble’s Costume Company, Inc.                                                            Case number {if known)
          Name


          Request for Relief, Declaration, and Signatures

WARNING -- Bankmptcy fraud is a serious crime. Making a false statement in connection with a bankaiptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on     04/30/2020_____________
                                                  MM /DD/YYYY


                             X /s/Marc P. Beige                                                           Marc P. Beige
                               Signature of authorized representative of debtor                           Printed name

                                 Title   President




                             X /s/Frank A. Oswald                                                          Date 04/30/2020
18. Signature of attorney
                               Signature of attorney for debtor                                                 MM/DD/YYYY

                                  Frank A. Oswald, Esq.                                         Edward J. LoBello, Esq.,
                                  Brian Moore, Esq.                                             Howard B. Kleinberg, Esq.,

                                  Printed name

                                  Toqut, Seoal & Seqal LLP                                     Meyer, Suozzi, Enqlish & Klein P.C,
                                  Firm name

                                  One Penn Plaza, Suite 3335                                  990 Stewart Avenue, Suite 300
                                  New York, NY 10119                                          Garden City, NY 11530
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      212 594-5000                 Email address      frankoswaid@teamtogut.com


                                  FA0 1223 NY
                                  Bar number and State




                                           Voluntary Petition for Non-individuals Filing for Bankruptcy                                                    page 4
 Official Form 201
      Case 8-20-71970-ast          Doc 1      Filed 04/30/20      Entered 04/30/20 19:47:46




                                              Schedule 1

          Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

On the date hereof, each of the affiliated entities listed, including the debtor in this chapter 11 case,
filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code in the
United States Bankruptcy Court for the Eastern District of New York (the “Court”). A motion will
be filed with the Court requesting that the chapter 11 cases of the entities listed below be
consolidated from procedural purposes only and jointly administered pursuant to Rule 1015(b) of
the Federal Rules of Bankruptcy Procedure, under the case number assigned to the chapter 11 case
of Rubie’s Costume Company, Inc.

 Debtor                             Case Number                        Date Filed

 Rubie’s Costume Company,           20-        (    )                  April 30, 2020
 Inc.

 Forum Novelties Inc.               20-        (    )                  April 30, 2020

 Buyseasons Enterprises, EEC        20-        (    )                  April 30, 2020

 Masquerade, EEC                    20-        (    )                  April 30, 2020

 The Diamond Collection EEC 20-                (    )                  April 30, 2020

 Rubie’s Masquerade                 20-        (    )                  April 30, 2020
 Company EEC




4384738
      Case 8-20-71970-ast       Doc 1     Filed 04/30/20     Entered 04/30/20 19:47:46




                            UNANIMOUS WRITTEN CONSENT
                                       OF THE
                                BOARD OF DIRECTORS
                                         OF
                           RUBIE’S COSTUME COMPANY, INC.

    Pursuant to Section 708(b) of the Business Corporation Law of the State of New York

    The undersigned, being all of the members of the Board of Directors (the “Board”) of Rubie’s
Costume Company, Inc., a New York corporation (the “Company”), do hereby waive the calling
and convening of a meeting of the Board, and consent to the adoption of the following resolutions
and all of the actions prescribed therein, pursuant to Section 708(b) of the Business Corporation
Law of the State of New York:


     RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
the Company, its creditors, shareholders, employees, and other interested parties and
stakeholders, that a petition be filed by the Company in the United States Bankruptcy Court
for the Eastern District of New York (the “Bankruptcy Court”) on or about April 30, 2020,
commencing a reorganization (the “Reorganization”) under chapter 11, seeking relief under the
provisions of the Bankruptcy Code; and it is further
    RESOLVED, that Marc P. Beige and Howard J. Beige (the “Authorized Persons”) be, and
hereby are, jointly authorized and directed (and each of the following as applicable to the extent
previously performed is hereby ratified and approved), in the name of the Company and on its
behalf, to take such actions as the Authorized Persons may jointly deem necessary or advisable;
and it is further
     RESOLVED, that the Authorized Persons be, and hereby are, jointly authorized and directed
to employ the law firms of Meyer, Suozzi, English, & Klein, P.C. (“Meyer Suozzi”) and Togut,
Segal & Segal LLP (the “Togut Firm”) as bankruptcy counsel to represent and assist the
Company in connection with the chapter 11 case and in carrying out its duties under the
Bankruptcy Code and to take any and all actions to advance the Company’s rights and
obligations, including filing any pleadings; and, in connection therewith, the Authorized Persons
be, and hereby are, jointly authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to and/or immediately upon the filing of the Company’s chapter
 11 case, and cause to be filed appropriate applications for authority to retain the services of
Meyer Suozzi and the Togut Firm; and it is further
     RESOLVED, that the Authorized Persons be, and hereby are, jointly authorized and directed
to employ BDO USA, LLP (“BDO_USA”) as financial advisors to assist the Company in
connection with the Reorganization and the chapter 11 case and in carrying out their duties under
the Bankruptcy Code and to take any and all actions to advance the Company’s rights and
obligations; and, in connection therewith, the Authorized Persons be, and hereby are, jointly
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and/or immediately upon the filing of the Company’s chapter 11 case, and cause to be
filed an appropriate application for authority to retain the services of BDO USA; and it is further
      Case 8-20-71970-ast        Doc 1     Filed 04/30/20     Entered 04/30/20 19:47:46




     RESOLVED, that the Authorized Persons be, and hereby are, jointly authorized and directed
to employ SSG Capital Advisors, LLC (“SSG Capital Advisors”) as investment banker to assist
the Company in conneetion with the Reorganization and the chapter 11 case and in carrying out
their duties under the Bankruptcy Code and to take any and all actions to advance the Company’s
rights and obligations; and, in connection therewith, the Authorized Persons be, and hereby are,
jointly authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and/or immediately upon the filing of the Company’s chapter 11 case, and cause
to be filed an appropriate application for authority to retain the services of SSG Capital Advisors;
and it is further
     RESOLVED, that the Authorized Persons be, and hereby are, jointly authorized and directed,
in the name of the Company and on its behalf, to seek such orders from the Bankruptcy Court,
including, but not limited to, orders regarding the operation of the business of the Company and
the financing thereof, as they jointly deem necessary, appropriate, or advisable during the
pendency of the Reorganization, and, in connection therewith, to execute and file with the
Bankruptcy Court such motions, applications, pleadings, certifications, affidavits, or other
materials as the Authorized Persons jointly deem necessary, appropriate, or advisable and to
retain all assistance from legal counsel, accountants, investment bankers, and other professionals,
and to take any and all actions, that they deem necessary, appropriate, or advisable in connection
with the Reorganization; and it is further

      RESOLVED, that all acts lawfully done or actions lawfully taken by the Authorized Persons
to seek relief under chapter 11 of the Bankruptcy Code or in connection with the Company’s
chapter 11 case, or any matter related thereto, be, and they hereby are, authorized, approved,
ratified, and confirmed in all respects as the acts and deeds of the Company; and it is further

     RESOLVED, that the Authorized Persons be, and hereby are, jointly authorized, empowered,
and directed, in the name of the Company and on its behalf, to do or cause to be done all such
further acts and to execute, deliver, and seal all such other documents, agreements, instruments,
undertakings, or certificates, and to pay all expenses, including filing fees, in each case as the
Authorized Persons jointly deem to be necessary or advisable to fully consummate the
Reorganization and to carry into effect or implement the purpose and intent of the foregoing
resolutions; and it is further
     RESOLVED, that all acts, actions, and transactions previously taken by any shareholder,
director, officer, employee, or agent of the Company regarding or relating to the Reorganization
or the subject matter of any and all of the foregoing resolutions, which acts would have been
approved by the foregoing resolutions except that such acts were taken before these resolutions
were certified, are hereby authorized, ratified, approved, and confirmed in all respects.

     This Unanimous Written Consent may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed one in the same instrument. A
signed copy of this Unanimous Written Consent by facsimile, email or other means of
electronic transmission shall be deemed to have the same legal effect as delivery of an original
signed copy of this Unanimous Written Consent.
                                     [Signature Page Follows]
          Case 8-20-71970-ast       Doc 1     Filed 04/30/20      Entered 04/30/20 19:47:46




       IN WITNESS WHEREOF, the undersigned have signed this Written Consent as of the
  30^^ day of April, 2020.


                                                          /s/Marc P. Beige
                                                     Marc P. Beige
                                                     Director


                                             /s/Howard J. Beise
                                                   Howard J. Beige
                                                   Director


                                             /s/ Maxine Beise
                                                    Maxine Beige
                                                    Director




 [Signature Page to Unanimous Written Consent of the Board of Directors of Rubie’s Costume Company, Inc.]
4384523
         Case 8-20-71970-ast      Doc 1     Filed 04/30/20     Entered 04/30/20 19:47:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                                 Chapter 11

                                                       Case No.
RUBIE’S COSTUME COMPANY, INC., et al.                  (Pending Joint Administration)


                              Debtors.



             LIST OF CREDITORS HOLDING LARGEST SECURED CLAIMS
The following is a list of those creditors holding the 5 largest secured claims against the Debtors,
on a consolidated basis, as of April 30, 2020.

This list has been prepared from the Debtors’ books and records for filing in the Debtors’ chapter
11 cases in accordance with Local Rule 1007.

The information set forth herein shall not constitute an admission of liability by, nor is binding
on, the Debtors and the failure to list a claim as contingent, disputed, or subject to set off shall
not be a waiver of any of the Debtors’ rights relating thereto.

       Lender/Address                        Claim                    Description of Collateral
HSBC Bank USA, NA                 $11,929,787.25                    Substantially all assets
c/o William J. Brown, Esq.                                          including inventory and
Phillips Lytle LLP                                                  accounts.
One Canalside
125 Main Street
Buffalo, NY 14203-2887
Bank of America, NA               $9,941,489.36                     Substantially all assets
c/o William J. Brown, Esq.                                          including inventory and
Phillips Lytle LLP                                                  accounts.
One Canalside
125 Main Street
Buffalo, NY 14203-2887
Wells Fargo Bank, NA              $8,450,265.95                     Substantially all assets
c/o William J. Brown, Esq.                                          including inventory and
Phillips Lytle LLP                                                  accounts.
One Canalside
125 Main Street
Buffalo, NY 14203-2887
      Case 8-20-71970-ast        Doc 1     Filed 04/30/20     Entered 04/30/20 19:47:46




JP Morgan Chase Bank, NA         $6,461,968.08                     Substantially all assets
c/o William J. Brown, Esq.                                         including inventory and
Phillips Lytle LLP                                                 accounts.
One Canalside
125 Main Street
Buffalo, NY 14203-2887
TD Bank, NA                      $5,467,819.15                     Substantially all assets
c/o William J. Brown, Esq.                                         including inventory and
Phillips Lytle LLP                                                 accounts.
One Canalside
125 Main Street
Buffalo, NY 14203-2887
Citibank, NA                     $4,473,670.21                     Substantially all assets
c/o William J. Brown, Esq.                                         including inventory and
Phillips Lytle LLP                                                 accounts.
One Canalside
125 Main Street
Buffalo, NY 14203-2887

DECLARATION UNDER PENALTY OF PERJURY:

         I, the undersigned authorized signatory on behalf of the Debtors, declare under penalty of
perjury that I have read the foregoing List of Creditors Holding Largest Secured Claims and that
the list is true and correct to the best of my information and belief

Dated: April 30, 2020
                                                     /s/ Marc P. Beise
                                                     By; Marc P. Beige
                                                     Title: Authorized Signatory




4384872
                                                                             Case 8-20-71970-ast               Doc 1                 Filed 04/30/20                     Entered 04/30/20 19:47:46



      d Top 30 UntMurcd Crtditorf - Ruble* CoAume CO. Ine. et aL

                                                                                                                                                                                                                                     Co«nir7>Re0                                Amount •! Pre^ettiiM

                                                                                                                  Street AddrcMl                            ftre« AddmiS                         CRp             Sttt*     ^PCtMle         40                   NuuneriheOalm         <Ohq(f>
                                                                         RtMill VcodOTf* NlflM

                                                                                                 IBM WARNE R BOULEVARD                                                               BUEbiNR                CA           91322                     UtculkcFtsi                           IJ59,221.71

                                         WtJVMtXaHE CICTIONG ca. LTD                             NO. 41 KAI FA AVENUE                        RAJHUA5HAN INDUSTRIAL ZONE              ZHEJIANG                            S21200      C7i           r»ti4itVE*^                           1.11JJ07.9R

                                         SUN WAH JIAN XING PLASTIC MANUFACTORY                   NO TjSAUSUN NEWVILMC                        LVtnJSTUALARiA                          SHENZHEN                                        cs            Fm«>Vada                              1,05]^ £2.71
                                                                                                                                                                                     GUANGDONG                                                     PotKiiVeEidcr                         MI73JI1.20
                                         MARS UlLLlhrTESNATlONAL LIMITED                         IRDFLOORNO.HITANGXUCIlONGlNUUSTRr STRf SONOOANCj TCW-'N
                                                                                                                                                                                     MEMPHIS                TN           I3T26                     Trade Dd«                             1.031.939.14
                                          FEDEX                                                  942 SHADY GROVE ROAD
                                                                                                                                                                                     BLUBANi:               CA           91505                     1 icpu«apBl                            U0JM.73
                                                                                                    % BUIiKA VBTA STREET
                                                                                                                                                                                     Ei.MSFORD              NY           T052j                     TlnM [><3M                             374Z2I.C
                                                                                                 BO GRASSLANDS ROAD

                                          CHANGZHOU SUNWOODINTERNATIONAL TRAWNG CO . LTD         ROOM. #5101                                 .'^LSHLT              TQfCGJUNGAVENUE   JLANGaJ                                         CN            ['•^VuHja                              H3,1!Z17
                                                                                                                                                                                     /JIEJIANG                           I5WT5       CN            Fat^Vwhr                               31S.14I.1J
V                                         JINHUAZHIHOU GARMENT CO, LTD.                          SMALL CDUManriLS INDUSTRIAL PARR. X lAOSIlU flNDONO DISTRICT. JCNHUA
                                                                                                                                                                                     SEATTlt                WA           93IM                      TTird Pinv Sales Commsion              4SJ57490
30    tA)k3                               ADR ENA LUC                                            41S 9THAVENUEN
                                                                                                                                              ia MFANG hiXAD                         9HA>RIKAi                                       CM            FeMcnVauJn                             «1,7M.77
                                          /Hf JIANG CHINARASE IMPEX CO    LTD                    l/NITCI Pif MING VANO TU.

15    fcuhk'i                             7HF. JIANG WFII Fill 1 IMPORTAND EXPORTCO. LTD.        J/P. VANOSAO HUlLDDHj                        X \iiO Yl ROAD VU HANG DETWCT          Hangzhou                            jiiloa      CN            ruiLiiX wikF                           411,121.9]

                                                                                                                                                                                     SHE-NZHEN GUANGDONR]                            CN            FmicrVatda                             404JQ5 76
n                                         SHENZHENKISHIIA UTt PLASTICS PRODUCTS LWREDCOMPANY     NCaTXIAPO VILLAGE.                           LONGDAN. ICENGZIJ>INGSHAN

      RuhV                                                                                       nxiNHAWROAD                                 CHENG BEIINOUSTRIALZONE                 AN Hll PROATSCE                                 CM            FmknVvAo                               391342.11
M                                         HUANOSHAN SEA AND SANDCO. LTD
                                                                                                 2S1OQDENAYE                                                                         DOWNERS GROVE          IL           emi                       FtrECii Voida                          3il,7fl,S9
13    HubcV                               PANAN RdLANQ COSTUME CO.. LTD

U                                         ZilEJtANG PANAN COMHAAL aCTWNG CQ. LTD.                PTIHllA YUAN                                 XINCTCENa WSTP.ICT                     ZHEJIANG                                        CN            FtTfkll V'BhJiT                        355J11JI

I-?                                       active   MARKETING GROUP INC                           UIOCULATAIUDR^E                                                                     DtSDN                  FI           >2511                     Thid Pvtr Sbei CmoiiLOi                3fr9343JK

11    Eio^wnt                             GOOGLE                                                 ItWAMPHnHEATRE PaRRWAY                                                              MOUNTAIN VIEW          CA           OMTl                      TioJeDd*                               239.141,47

10    1t**rV                              PANAN LUOLAN ARTS AND CRAFTS CO., LTD.                 NO. 19 SHANGHU INDUSTRIAL FUNCTION ZONE      PAN. AN COUNTY                         lEHEJLASO                                       CN            FaEkaVada                              2tl4>?5.44

20                                        SUNRISE PARTY PRODUCTS COMPANY LIMITED                 RMBIi/F.                                     CHEUNGFATBIdl DCNO                     KOWLOON                                         HK            FirtoaVtfkcr                           njw 41
21    Rubc\                               VIVYIJ PARTvLAIflJ COSTUMES CO.fTO                     4TH FLOOR AREA A NO, 7 BUILDING              HANWU RfALD                            ZJIEJIAKG                           T21DJ)      CN            Tivciu V (*1^0                         5lb:MI HI

                                                                                                 NO E8XINCHAO ROAD OaRM ENTS INWHTRLALZOf ECONOMIC DFi'ELOTME NT                     SJEmiANQ PROVI^ICE                  i2xn        CN            1n;>til>VaMitr                         ?11.9«.T2
2     nnhkv                               DONG YANG XINGBANG CULTURAL AND CREADVE CO. LTD.

21    BilvmOB                             UNK)UE INDUSTRIES INC                                  ,1750 LEAGUE ISI AND ROC II EVARD                                                   PHILADELPHIA           PA           19113                     TisfeDdA                               2jlOMAI
                                          eWLATWE CONVERTING                                     233 SPRING STREET                                                                   CLTNTDN'Vn.lE          Wl           H'.'l                     'RKleDebt                              1S3.9M.Sfl
21    Qut^dm

?S    Rubc^                               ZHEKIIANG UANYEW                                       NaUHENOYUANROAD                              □AKTU FPdBUSnilAL PARK                 ZHEIGLAXL JIANGSU                               CN            lm«ti YbnJd                             11LIIJAO
                                          NWtiftO BLITtft IMPORT and EVrORTCQ-LTD                HMM0.NO3II                                   JIANGNAN YIPIN PLAZA                   NBWBO                                           CN            Fettkn Voidti                           174333,*9
t*    Kibk\
If    llibk'k                             ANHUD DINOliUl TCY S                                   ZMP LUCHAO ROAD                              UCJIANGCOUPITV                         ANiim                                           CN            FvR«n Voiin

»     Utk\                                DONGTANGTANKE                                          100 SHIMAODADAO                                                                     IXUSSYANG JWHLiA DTY
                                                                                                                                                                                     UNDENHLIR5T            NV
                                                                                                                                                                                                                         321M9
                                                                                                                                                                                                                         117S7
                                                                                                                                                                                                                                     a             FoRKti Veoda
                                                                                                                                                                                                                                                   TVoieDdil
                                                                                                                                                                                                                                                                                           US.OIBJD
                                                                                                                                                                                                                                                                                           130*212
29    Mm                                  FBBIT‘W3RF11 F.STUDIOS LTD.                            2b W. HOFFMAN AVENUE
                                                                                                 l<0,TT|KANNlNnW3|:V<1                        DCWGYANG CITY                          ZHEJHND                                         Qt            F«*t m V tndtt                          U+.0«J|>
}0                                        DONCYANG KEXIN
                     Case 8-20-71970-ast                             Doc 1      Filed 04/30/20              Entered 04/30/20 19:47:46




  Fill in this information to identify the case

  Debtor name         Ruble's Costume Company, Inc.

  United States Bankruptcy Court for the;            EASTERN DISTRICT OF NEW YORK

  Case number (if known) ________________
                                                                                                                                □ Check if this is an
                                                                                                                                  amended filing


Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING ~ Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341,
1519, and 3571.



                 Declaration and signature


        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual sen/ing as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on         04/30/20                                X /s/Marc P. Beige
                                                                       Signature of individual signing on behalf of debtor

                                                                       Marc P. Beige
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (o) 1996-2020 Best Case, LLC - www bestcase.com                                                                          Best Case Bankruptcy
          Case 8-20-71970-ast     Doc 1       Filed 04/30/20    Entered 04/30/20 19:47:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                                   Chapter 11
 In re:
                                                                   Case No.
 RUBIE’S COSTUME COMPANY, INC.,

                                    Debtor.




                   CORPORATE DISCLOSURE STATEMENT PURSUANT
                        TO LOCAL BANKRUPTCY RULE 1073-3

          Ruble’s Costume Company, Inc. (the “Debtor”') submits its Local Rule 1073-3 disclosure

statement as follows:

No corporation directly or indirectly owns any class of the Debtor’s equity interests.

Executed on this 30th' day of April, 2020

                                                               Marc P. Beige, President


                                                            A/ Marc P. Beise




4372760
